Exhibit 10.10

 

 

 

 

 

 

WPS RESOURCES CORPORATION

DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2004

 

<PAGE>

WPS RESOURCES CORPORATION

DEFERRED COMPENSATION PLAN

    The WPS Resources Corporation Deferred Compensation Plan (the "Plan") has
been adopted to promote the best interests of WPS Resources Corporation (the
"Company") and the stockholders of the Company by attracting and retaining key
management employees and non-employee directors possessing a strong interest in
the successful operation of the Company and its subsidiaries or affiliates and
encouraging their continued loyalty, service and counsel to the Company and its
subsidiaries or affiliates. The Plan is amended and restated effective January
1, 2004 as set forth herein to reflect the merger of the WPS Resources
Corporation Non-Employee Director Deferred Compensation and Deferred Stock Unit
Plan with and into this Plan.

    Except as expressly provided herein, the Plan, as herein amended and
restated effective January 1, 2004, applies to (i) those employees who are
actively employed by the Company or a Participating Employer on January 1, 2004,
and who have been designated for participation by the Committee, and (ii)
non-employee directors of the Company and designated subsidiaries and
affiliates. Except as expressly provided herein, distribution of benefits to an
employee who retired from or terminated employment with the Company prior to
January 1, 2004, or a director who terminated from service with the Company
prior to January 1, 2004, shall be governed by the terms of the Plan (or
predecessor plan) as in effect on the date of the employee's or director's
retirement or termination of employment or service.



<PAGE>

 

ARTICLE I.

DEFINITIONS AND CONSTRUCTION



    Section

1.01. Definitions.



    The following terms have the meanings indicated below unless the context in
which the term is used clearly indicates otherwise:

    (a)

Account: The record keeping account or accounts maintained to record the
interest of each Participant under the Plan. An Account is established for
record keeping purposes only and not to reflect the physical segregation of
assets on the Participant's behalf, and may consist of such subaccounts or
balances as the Committee may determine to be necessary or appropriate.



    (b)

Act: The Securities Act of 1933, as interpreted by regulations and rules issued
pursuant thereto, all as amended and in effect from time to time. Any reference
to a specific provision of the Act shall be deemed to include reference to any
successor provision thereto.



    (c)

Annual Bonus Deferral: See Section 1.01(l)(iii).



    (d)

Available Investment Option: See Section 6.01(a).



    (e)

Base Compensation: The base salary or wage payable by a Participating Employer
to an Eligible Employee for services performed prior to reduction for
contributions by the Eligible Employee to this Plan or pre-tax or after-tax
contributions by the Eligible Employee to any other employee benefit plan
maintained by a Participating Employer, but exclusive of extraordinary payments
such as overtime, bonuses, meal allowances, reimbursed expenses, termination
pay, moving pay, commuting expenses, severance pay, non-elective deferred
compensation payments or accruals, stock options, the value of employer-provided
fringe benefits or coverage, all as determined in accordance with such uniform
rules, regulations or standards as may be prescribed by the Committee.



    (f)

Base Compensation Deferral: See Section 1.01(l)(i).



 

2

<PAGE>

    (g)

Beneficiary: The person or entity designated by a Participant to be his
beneficiary for purposes of this Plan. If a Participant designates his spouse as
a beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant's divorce or legal separation from such
spouse. If a valid designation of Beneficiary is not in effect at time of the
Participant's death, the estate of the Participant is deemed to be the sole
Beneficiary. If a Beneficiary dies while entitled to receive distributions from
the Plan, any remaining payments shall be paid to the estate of the Beneficiary.
Beneficiary designations shall be in writing, filed with the Committee, and in
such form as the Committee may prescribe for this purpose.



    (h)

Board: The Board of Directors of the Company.



    (i)

Code: The Internal Revenue Code of 1986, as interpreted by regulations and
rulings issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Code shall be deemed to include
reference to any successor provision thereto.



    (j)

Committee: The Compensation Committee of the Board.



    (k)

Company: WPS Resources Corporation, or any successor corporation.



    (l)

Deferral: An amount credited, in accordance with a Participant's election, to
the Participant's Account under the Plan in lieu of the current payment of an
equal amount of cash compensation to the Participant. Deferrals made after June
30, 2001 include the following:



> (i)
> 
> Base Compensation Deferral: A Deferral of all or a portion of an Eligible
> Employee's Base Compensation in accordance with Section 3.02.
> 
> 
> 
> (ii)
> 
> Director Deferral. A Deferral by a Director of all or a portion of his or her
> Director Fees in accordance with Section 4.02.
> 
> 
> 
> (iii)
> 
> Annual Bonus Deferral: A Deferral of all or a portion of a Participant's
> annual bonus award in accordance with Section 3.03.
> 
> 
> 
>  
> 
> 3
> 
> <PAGE>
> 
> (iv)
> 
> LTIP Deferral: A Deferral of all or a portion of a Participant's performance
> share award under the WPS Resources Corporation 2001 Omnibus Incentive
> Compensation Plan, or any successor plan, in accordance with Section 3.04.

    (m)

Director. A non-employee member of the Board, a non-employee member of the board
of directors of a subsidiary or affiliate of the Company who is designated for
participation by the Board, and where the context so requires, a former director
entitled to receive a benefit hereunder



    (n)

Director Deferral. See Section 1.01(l)(ii).



    (o)

Director Fees. Those fees, other than fees designated for the Deferred Stock
Unit Account, payable to a Director for services rendered on the Board
(including attendance fees and fees for serving as a committee chair) or for
service on the board of directors of a subsidiary or affiliate of the Company.



    (p)

Eligible Employee. Subject to Section 2.02, a common law employee of a
Participating Employer who has been designated by the Committee as being
eligible to participate in this Plan and, where the context so requires, a
former employee entitled to receive a benefit hereunder.



    (q)

ERISA: The Employee Retirement Income Security Act of 1974, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of ERISA shall be
deemed to include reference to any successor provision thereto.



    (r)

Exchange Act: The Securities Exchange Act of 1934, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Exchange Act shall be deemed
to include reference to any successor provision thereto.



 

4

<PAGE>

 

    (s)

Investment Options: The hypothetical investment accounts described in Article V
and such other investment options as the Committee may from time to time
determine (which may, but need not, be based upon one or more of the investment
options available under the Wisconsin Public Service Corporation Administrative
Employees Savings Plan).



    (t)

LTIP Deferral: See Section 1.01(l)(iv).



    (u)

Participant: A Director and/or an Eligible Employee, as required by the context.



    (v)

Participating Employer: The Company and any direct or indirect subsidiary of the
Company that, with the consent of the Committee, participates in the Plan for
the benefit of one or more Participants.



    (w)

Stock Unit Accounts: The Incentive Stock Unit Account described in Section 5.03,
the Deferred Stock Unit Account described in Section 5.04, the Base Stock Unit
Account described in Section 5.05, and the Prior Plan WPS Stock Unit Account
described in Section 5.06.



    (x)

Trust: The WPS Resources Corporation Deferred Compensation Trust or other
funding vehicle which may from time to time be established, as amended and in
effect from time to time.



    (y)

Valuation Date: See Section 6.01(e).



    (z)

WPS Resources Stock: The common stock, $1.00 par value, of the Company.



    (aa)

WPS Resources Stock Units: The hypothetical shares of WPS Resources Stock that
are credited to the Stock Unit Accounts in accordance with Sections 5.03, 5.04,
5.05 and 5.06.



    Section

1.02. Construction and Applicable Law.



    (a)

Wherever any words are used in the masculine, they shall be construed as though
they were used in the feminine in all cases where they would so apply; and
wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of 



 

5

<PAGE>

 

articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.

    (b)

This Plan is intended to be a plan of deferred compensation maintained for a
select group of management or highly compensated employees as that term is used
in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Wisconsin to the
extent such laws are not preempted by federal law. In case any provision of the
Plan is held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Plan, but the Plan shall, to the
extent possible, be construed and enforced as if the illegal or invalid
provision had never been inserted.



 

6

<PAGE>

 

 

ARTICLE II.

PARTICIPATION



    Section

2.01. Eligibility.



    (a)

A Director shall be eligible to participate in the Plan.



    (b)

An employee shall be eligible to participate in the Plan only if the employee is
employed by a Participating Employer and if the employee has been designated for
participation by the Committee. When designating an employee for participation
in the Plan, the Committee, in its sole discretion, may designate the employee
for participation in the entire Plan or any part thereof.



    Section

2.02. Certain Transfers of Employment.



    If directed by the Committee, a Participant whose employment is transferred
to a corporation or other entity (the "Transferee Employer") that is not a
Participating Employer, but in which the Company or an affiliate of the Company
holds an ownership interest, then until the earliest to occur of (a) the date on
which the Participant ceases to be employed by such Transferee Employer, (b) the
date on which the Company or an affiliate of the Company no longer holds an
ownership interest in the Transferee Employer, or (c) such other date determined
by the Committee, the Participant shall be treated as if he or she were still
actively employed by a Participating Employer. The foregoing rule shall apply
only for the purpose of determining whether the Participant has terminated
employment for purposes of the distribution provisions of Article VII; it shall
not apply, and the Participant shall not be entitled to make additional
Deferrals, with respect to remuneration attributable to services rendered with
the Transferee Employer. The Committee may promulgate such additional rules as
may be necessary or desirable in connection with any such transfer of
employment.

 

7

<PAGE>

 

ARTICLE III.

EMPLOYEE DEFERRED COMPENSATION



    Section

3.01. Application. This Article III applies to Participants other than
Directors.



    Section

3.02. Deferrals Of Base Compensation.



    (a)

Initial Deferral Election. A Participant may elect, in such form and manner as
the Committee may prescribe, to defer payment of a portion of the Base
Compensation that would otherwise be paid to the Participant. A Participant's
election shall specify the percentage (in increments of 1% to a maximum of 75%
or such lesser or greater amount or percentage as may be established by the
Committee, or as may be necessary in order to comply with applicable withholding
obligations, whether attributable to withholdings required under applicable law
or other authorized withholdings) of the Participant's Base Compensation that
the Participant wishes to defer. A validly executed election shall become
effective with respect to Base Compensation earned by the Participant in the
first payroll period that commences on or after the date on which the
Participant's deferral election is received and accepted by the Committee, or as
soon thereafter as practicable. A Participant's deferral election, once
effective, shall remain in effect until modified by the Participant in
accordance with subsection (b) below or otherwise revoked in accordance with
Plan rules.



    (b)

Revised Deferral Election. A Participant may modify his then current deferral
election by filing a revised election form, properly completed and signed, with
the Committee. A validly executed revised election will be effective with
respect to Base Compensation earned by the Participant with the first payroll
period commencing on or after the date on which the Participant's revised
deferral election is received and accepted by the Committee, or as soon
thereafter as practicable. A Participant's revised deferral election, once
effective, shall remain in effect until again modified by the Participant under
this subsection (b) or otherwise revoked in accordance with Plan rules.



    Section

3.03. Deferrals of Annual Bonus Awards.



    A Participant may irrevocably elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of the annual cash bonus
that is awarded and that would 

 

8

<PAGE>

otherwise be paid to the Participant with respect to any year. A Participant's
election shall specify the percentage (in increments of 1% to a maximum of 100%
or such lesser amount or percentage as may be established by the Committee, or
as may be necessary in order to comply with applicable withholding obligations,
whether attributable to withholdings required under applicable law or other
authorized withholdings) of the Participant's annual cash bonus that the
Participant wishes to defer. A validly executed election shall become effective
with respect to the annual bonus that may be awarded to the Participant with
respect to a calendar year if the Participant's deferral election is received
and accepted by the Committee on or before April 1 of that calendar year or
within such other period as the Committee may establish. A Participant's
election to defer an annual bonus award shall be effective only for the year to
which the election relates, and shall not carry over from year to year.
Notwithstanding the foregoing, a Participant's election to defer all or a
portion of a bonus award shall not be effective with respect to a bonus paid
after the Participant's termination of employment if distribution to the
Participant in accordance with Article VII has commenced.

    Section

3.04. Deferral of LTIP Performance Share Awards.



    A Participant may irrevocably elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of any performance shares
awarded to the Participant under the WPS Resources Corporation 2001 Omnibus
Incentive Compensation Plan or any successor plan. A Participant's election
shall specify the whole number of performance shares (up to 100% of such shares
or such lesser number or percentage as may be established by the Committee, or
as may be necessary in order to comply with applicable withholding obligations,
whether attributable to withholdings required under applicable law or other
authorized withholdings) of the Participant's award that the Participant wishes
to defer. A validly executed election shall become effective with respect to
performance shares to be earned by the Participant with respect to any
performance period under the WPS Resources Corporation 2001 Omnibus Incentive
Compensation Plan (or any successor plan) if the Participant's deferral election
is received and accepted by the Committee on or before April 1 of the calendar
year in which the performance period begins, or within such other period as the
Committee may establish. A Participant's election to defer a performance share
award shall be effective only for the performance period to which the election
relates, and a Participant's election does not carry 

 

9

<PAGE>

over from performance period to performance period. A Participant's LTIP
Deferral will be automatically credited to the Participant's Incentive Stock
Unit Account. Notwithstanding the foregoing, a Participant's election to defer
all or a portion of a bonus award shall not be effective with respect to a bonus
paid after the Participant's termination of employment if distribution to the
Participant in accordance with Article VII has commenced.

    Section

3.05. Matching Contribution Credits.



    (a)

Allocation of Credits. A Participant who is a participant in the Wisconsin
Public Service Corporation Administrative Employees' Savings Plan ("Savings
Plan") and who makes Base Compensation Deferrals and/or Annual Bonus Deferrals
under this Plan shall be entitled to a matching contribution credit, determined
as of December 31 of each year, equal to the difference (if any) between:



> (i)
> 
> The value of the matching contribution that the Participant would have
> received under the Savings Plan, if Base Compensation Deferrals and Annual
> Bonus Deferrals made by the Participant under this Plan were instead treated
> as "compensation" under the Savings Plan for purposes of applying the
> Participant's deferral election under the Savings Plan; provided that all
> limits and restrictions otherwise imposed under the Savings Plan, including
> the maximum compensation limit under Section 401(a)(17) of the Code, shall
> continue to apply; and
> 
> 
> 
> (ii)
> 
> The value of the matching contribution actually received by the Participant
> for that year under the Savings Plan.

    (b)

Investment of Credits. A Participant's matching contribution credit will be
automatically credited to the Participant's Incentive Stock Unit Account.



 

10

<PAGE>

    Section

3.06. Involuntary Termination of Deferral Elections.



    A Participant's deferral elections shall be automatically revoked upon the
Participant's termination of employment from the Participating Employers, unless
the Committee determines otherwise. In addition, a Participant's deferral
election will terminate if the Committee determines that the Participant is no
longer eligible to participate in the Plan or that revocation of a Participant's
eligibility is necessary or desirable in order for the Plan to qualify under
ERISA as a plan of deferred compensation for a select group of management or
highly compensated employees.

 

11

<PAGE>

 

ARTICLE IV.

DIRECTOR DEFERRED COMPENSATION



    Section

4.01. Application. This Article IV applies only to Directors.



    Section

4.02. Deferrals Of Director Fees.



    (a)

Initial Deferral Election. A Director may elect, in such form and manner as the
Committee may prescribe, to defer payment of all or a portion of the Director
Fees that would otherwise be paid to the Director. A Director's election shall
specify the percentage (in increments of 1% to a maximum of 100% or such lesser
amount or percentage as may be established by the Committee, or as may be
necessary in order to comply with applicable withholding obligations, whether
attributable to withholdings required under applicable law or other authorized
withholdings) of the Director Fees that the Director wishes to defer. A validly
executed election shall become effective with respect to Director Fees earned by
the Director on and after the date on which the Director's deferral election is
received and accepted by the Committee, or as soon thereafter as practicable. A
Director's deferral election, once effective, shall remain in effect until
modified by the Director in accordance with subsection (b) below or otherwise
revoked in accordance with Plan rules.



    (b)

Revised Deferral Election. A Director may modify his then current deferral
election by filing a revised election form, properly completed and signed, with
the Committee. A validly executed revised election will be effective with
respect to Director Fees earned by the Director on and after the date on which
the Director's revised deferral election is received and accepted by the
Committee, or as soon thereafter as practicable. A Director's revised deferral
election, once effective, shall remain in effect until again modified by the
Director in accordance with this subsection (b) or otherwise revoked in
accordance with Plan rules.



    Section

4.03. Deferred Stock Units.



    The Board may from time to time direct that a portion of the remuneration to
be earned by a Director for service on the Board shall be credited under this
Plan in the form of Deferred Stock Units. Any such direction shall be effective
with respect to remuneration to be earned by the Director on and after the
effective date of such direction, and shall continue in effect until modified or
revoked by a subsequent direction of the Board. The Board's direction may
provide 

 

12

<PAGE>

either for the direct credit of Deferred Stock Units or for the mandatory
deferral of a prescribed amount of cash remuneration that will be converted into
WPS Stock Units in accordance with Section 5.04(b) below.

    Section

4.04. Involuntary Termination of Deferral Elections.



    A Director's deferral elections shall be automatically revoked upon the
Director's termination of service with the Participating Employers, unless the
Committee determines otherwise. In addition, a Director's deferral election will
terminate if the Committee determines that the Director is no longer eligible to
participate in the Plan.

 

13

<PAGE>

 

ARTICLE V.

HYPOTHETICAL INVESTMENT OPTIONS



    Section

5.01. Reserve Account A.



    (a)

Limited Purpose Account. Reserve Account A is limited to compensation or
director fees deferred by a Participant prior to January 1, 1996, together with
attributed earnings on such deferrals. Except for attributed earnings as
described below, no further deferrals, contributions or credits of any kind will
be made to this account on behalf of a Participant.



    (b)

Crediting of Interest Equivalent. Reserve Account A will be credited with an
interest equivalent on the balance in the account from time to time during the
year. Unless the Committee prescribes an alternate method, the annual interest
equivalent rate (on a non-compounded basis) will be the greater of:



> (i)
> 
> six percent (6.0%); or
> 
> 
> 
> (ii)
> 
> a rate equal to the consolidated return on common shareholders' equity of the
> Company and all consolidated subsidiaries (ROE); provided, however, that
> unless the Committee determines otherwise, this Paragraph (ii) will not apply
> to an Eligible Employee following termination of employment if the Eligible
> Employee's termination of employment with the Participating Employers occurs
> prior to attainment of age 55 and prior to the occurrence of a Change in
> Control (as defined in Section 9.01). For the months of April through
> September, ROE means the consolidated return on equity of the Company and all
> consolidated subsidiaries for the twelve (12) months ended on the preceding
> February 28 (or 29) as calculated pursuant to the Company's standard
> accounting procedure for financial reporting to shareholders. For the months
> October through March, ROE means return on equity as 
> 
> 
> 
>  
> 
> 14
> 
> <PAGE>
> 
> described above for the twelve (12) months ended on the preceding August 31.

    (c)

Revised Rate. Subject to Article IX, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.



    Section

5.02. Reserve Account B.



    (a)

Availability. Reserve Account B is an Available Investment Option with respect
to the deemed investment of Base Compensation Deferrals, Director Deferrals and
Annual Bonus Deferrals. It is credited with earnings equivalent based upon a
percentage of the Company's return on equity for the year. Separate subaccounts
will be maintained for (i) the portion of the Participant's balance in Reserve
Account B that is attributable to Deferrals through June 30, 2001, together with
subsequent credits of interest equivalent on such Deferrals ("Pre-July 1, 2001
Reserve Account B"), and (ii) the portion of a Participant's balance in Reserve
Account B that is attributable to Deferrals made after June 30, 2001, and
subsequent credits of interest equivalent on such Deferrals ("Post-June 30, 2001
Deferrals").



    (b)

Crediting of Interest Equivalent. Reserve Account B will be credited with an
interest equivalent on the balance in the account from time to time during the
year. Unless the Committee prescribes an alternate method, the annual interest
equivalent rate (on a non-compounded basis) will be the greater of:



> (i)
> 
> six percent (6.0%); or
> 
> 
> 
> (ii)
> 
> a rate equal to seventy percent (70%) of the consolidated return on common
> shareholders equity of the Company and all consolidated subsidiaries (ROE);
> provided, however, that unless the Committee determines otherwise, this
> Paragraph (ii) will not apply to an Eligible Employee following termination of
> employment if the Eligible Employee's termination of employment with the
> 
> 
> 
>  
> 
> 15
> 
> <PAGE>
> 
>  Participating Employers occurs prior to attainment of age 55 and prior to the
> occurrence of a Change in Control (as defined in Section 9.01). For the months
> of April through September, ROE means the consolidated return on equity of the
> Company and all consolidated subsidiaries for the twelve (12) months ended on
> the preceding February 28 (or 29) as calculated pursuant to the Company's
> standard accounting procedure for financial reporting to shareholders. For the
> months October through March, ROE means return on equity as described above
> for the twelve (12) months ended on the preceding August 31.

    (c)

Revised Rate. Subject to Article IX, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.



     Section

5.03. Incentive Stock Unit Account.



    (a)

Limited Purpose "Buy Only" Account. The Incentive Stock Unit Account is a "buy
only" account limited to (i) Annual Bonus Deferrals that are made after June 30,
2001 pursuant to Section 3.03 and that the Eligible Employee elects to be
credited to the Incentive Stock Unit Account in accordance with Section 6.01(c),
(ii) LTIP Deferrals made after June 30, 2001 pursuant to Section 3.04, and (iii)
matching contribution credits made after June 30, 2001 pursuant to Section 3.05.



    (b)

Conversion to WPS Stock Units. All eligible Deferrals made by or on behalf of a
Participant and allocated to the Incentive Stock Unit Account and all of a
Participant's matching contribution credits under Section 3.05 (the "Incentive
Stock Unit Convertible Amount") are converted, for record keeping purposes, into
whole and fractional WPS Resources Stock Units, with fractional units calculated
to four decimal places. The conversion shall be accomplished by dividing each
Participant's Incentive Stock Unit Convertible Amount by the closing price of a
share of WPS Resources Stock on the date on which the Deferral or credit would
otherwise have 



 

16

<PAGE>

been paid to the Participant, as reported in the Wall Street Journal's New York
Stock Exchange Composite Transaction listing. Likewise, any dividends that would
have been payable on the WPS Resources Stock Units credited to a Participant's
Incentive Stock Unit Account had such Units been actual shares of WPS Resources
Stock shall be converted, for record keeping purposes, into whole and fractional
WPS Resources Stock Units based on the closing price of a share of WPS Resources
Stock on the dividend date.

     Section

5.04. Deferred Stock Unit Account.



    (a)

Limited Purpose "Buy Only" Account. A Director's Deferred Stock Unit Account is
a "buy only" account limited to Deferred Stock Units allocated to the Director
in accordance with Section 3.01 above. The Director is not able to exercise
investment discretion with respect to his Deferred Stock Unit Account.



    (b)

Conversion to WPS Stock Units. All amounts directed by the Board in accordance
with Section 4.03 above shall be credited to the Director's Deferred Stock Unit
Account. If the Board directs that a Director be credited with a prescribed
number of WPS Resources Stock Units, the number of units so prescribed shall be
credited to the Director's Deferred Stock Unit Account. If the Board directs
that a Director be credited with WPS Resources Stock Units with a prescribed
value, the value to be credited (the "Deferred Stock Unit Convertible Amount")
will be converted, for record keeping purposes, into whole and fractional WPS
Resources Stock Units, with fractional units calculated to four decimal places.
The conversion shall be accomplished by dividing each Director's Deferred Stock
Unit Convertible Amount by the closing price of a share of WPS Resources Stock
on the effective date of the grant, as reported in the Wall Street Journal's New
York Stock Exchange Composite Transactions listing. Any dividends that would
have been payable on the WPS Resources Stock Units credited to a Director's
Deferred Stock Unit Account had such Units been actual shares of WPS Resources
Stock shall be converted, for record keeping purposes, into whole and fractional
WPS Resources Stock Units based on the purchase price at which shares of WPS
Resources Stock were purchased under the WPS Resources Corporation Stock
Investment Plan on the purchase date that is coincident with or closest to the
dividend date.



 

17

<PAGE>

     Section

5.05. Base Stock Unit Account.



    (a)

Availability. The Base Stock Unit Account is an Available Investment Option with
respect to the deemed investment of Base Compensation Deferrals, Director
Deferrals and Annual Bonus Deferrals that are made after June 30, 2001 and that
the Participant elects to have credited to the Base Stock Unit Account in
accordance with Section 6.01(b) and (c).



    (b)

Conversion to WPS Stock Units. All eligible Deferrals made by or on behalf of a
Participant and allocated to the Base Stock Unit Account (the "Base Stock Unit
Convertible Amount") are converted, for record keeping purposes, into whole and
fractional WPS Resources Stock Units, with fractional units calculated to four
decimal places. The conversion shall be accomplished by dividing each
Participant's Base Stock Unit Convertible Amount by the closing price of a share
of WPS Resources Stock on the date on which the Deferral would otherwise have
been paid to the Participant, as reported in the Wall Street Journal's New York
Stock Exchange Composite Transaction listing. Likewise, any dividends that would
have been payable on the WPS Resources Stock Units credited to a Participant's
Incentive Stock Unit Account had such Units been actual shares of WPS Resources
Stock shall be converted, for record keeping purposes, into whole and fractional
WPS Resources Stock Units based on the closing price of a share of WPS Resources
Stock on the dividend date.



    (c)

Conversion from WPS Stock Units. If a Participant elects under Section 6.01(f)
to reallocate all or any portion of his Base Stock Unit Account among the other
Available Investment Options, the WPS Resources Stock Units to which such
election relates shall be converted, for record keeping purposes, into an amount
equal to the product of such units and the closing price of a share of WPS
Resources Stock, on the effective date of such reallocation, as reported in the
Wall Street Journal's New York Stock Exchange Composite Transaction listing.



    (d)

Securities Law Restrictions. Notwithstanding anything to the contrary herein,
all elections under Section 6.01(f) by a Participant who is subject to Section
16 of the Exchange Act are subject to review by the Committee prior to
implementation. Further, the following reallocation transactions under Section
6.01(f) by a Participant who is subject to Section 16 of the Exchange Act are
prohibited: (i) elections to reallocate the deemed investment of the affected
Participant's Account into WPS Resources Stock Units within six (6) months of an
election to 



 

18

<PAGE>

reallocate deemed investments out of WPS Resources Stock Units; and (ii)
elections to reallocate the deemed investment of the affected Participant's
Account out of WPS Resources Stock Units within six (6) months of an election to
reallocate deemed investments into WPS Resources Stock Units (collectively,
"Prohibited Transactions"). All Prohibited Transactions are void. In accordance
with Section 10.02, the Committee may restrict additional transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Committee in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this Section
5.05(d) to Participants who are not subject to Section 16 of the Exchange Act.

    Section

5.06. Prior Plan WPS Stock Unit Account.



    (a)

Limited Purpose Account. The Prior Plan WPS Stock Unit Account is limited to WPS
Resources Stock Units credited to a Participant under the Plan (or a predecessor
plan) through June 30, 2001, together with such additional WPS Resources Stock
Units as are credited in accordance with subsection (b) below based on deemed
dividends on such WPS Resources Stock Units.



    (b)

Dividend Credits. Any dividends that would have been payable on the WPS
Resources Stock Units credited to a Participant's Prior Plan WPS Stock Unit
Account had such Units been actual shares of WPS Resources Stock shall be
converted, for record keeping purposes, into whole and fractional WPS Resources
Stock Units, and shall be credited to the Prior Plan WPS Stock Unit Account,
based on the closing price of a share of WPS Resources Stock on the dividend
date.



 

19

<PAGE>

 

ARTICLE VI.

ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS



    Section

6.01. Hypothetical Investment of Participant Accounts.



    (a)

Available Investment Options.



> (i)
> 
> For purposes of directing the deemed investment of Base Compensation Deferrals
> and Director Deferrals under subsection (b) below and for purposes of
> reallocating the deemed investment of the Participant's Account under
> subsection (f) below, the Available Investment Options shall be all of the
> Investment Options other than Reserve Account A, the Prior Plan WPS Stock Unit
> Account, the Incentive Stock Unit Account and the Deferred Stock Unit Account.
> 
> 
> 
> (ii)
> 
> For purposes of directing the deemed investment of Annual Bonus Deferrals
> under subsection (c) below, the Available Investment Options shall be all of
> the Investment Options other than Reserve Account A, the Prior Plan WPS Stock
> Unit Account and the Deferred Stock Unit Account.

    (b)

Deemed Investment of Base Compensation Deferrals and Director Deferrals. In
accordance with uniform rules prescribed by the Committee, each Participant
shall designate, in writing or in such other manner as the Committee may
prescribe, how Base Compensation Deferrals or Director Deferrals made while the
designation is in effect are credited among the Available Investment Options.
When selecting more than one Available Investment Option, the Participant shall
designate, in whole multiples of 1% or such other percentage determined by the
Committee, the percentage of his or her Base Compensation Deferrals or Director
Deferrals to be credited to each Available Investment Option. If the Participant
fails to make a timely and complete investment designation, he or she shall be
deemed to have elected that 100% of his or her Base Compensation Deferrals be
credited to Reserve Account B or such other of the Available Investment Options
specified by the Committee for this purpose. A Participant's 



 

20

<PAGE>

election or deemed election shall become effective beginning with the first
payroll period commencing or payment date occurring on or after the date on
which the election is received and accepted by the Committee, or such other date
established by the Committee for this purpose, and shall remain in effect unless
and until modified by a subsequent election that becomes effective in accordance
with the rules of this subsection.

    (c)

Deemed Investment of Annual Bonus Deferrals. In accordance with uniform rules
prescribed by the Committee, each Participant shall designate, in writing or in
such other manner as the Committee may prescribe, how Annual Bonus Deferrals
made while the designation is in effect are credited among the Available
Investment Options. When selecting more than one Available Investment Option,
the Participant shall designate, in whole multiples of 1% or such other
percentage determined by the Committee, the percentage of his or her Annual
Bonus Deferrals to be credited to each Available Investment Option; provided,
that with respect to any portion of the Annual Bonus Deferral that the
Participant allocates to the Incentive Stock Unit Account, the amount allocated
to such account will be 105% of the amount designated by the Participant for
deferral into the Incentive Stock Unit Account. If the Participant fails to make
a timely and complete investment designation, he or she shall be deemed to have
elected that 100% of his or her Annual Bonus Deferral be credited to Reserve
Account B or such other Investment Option specified by the Committee for this
purpose. Except as provided in Section 3.03, a Participant's election or deemed
election shall become effective with respect to annual bonus amounts awarded on
or after the date on which the election is received and accepted by the
Committee, and shall remain in effect unless and until modified by a subsequent
election that becomes effective in accordance with the rules of this subsection.



    (d)

Deemed Investment of LTIP Deferrals. LTIP Deferrals under Section 3.04 and
matching contribution credits under Section 3.05 are credited to the Incentive
Stock Unit Account. The Participant is not permitted to make an investment
election with respect to LTIP Deferrals and matching contribution credits.



    (e)

Allocation of Deemed Investment Gain or Loss. On each day that the New York
Stock Exchange is open for business, or at such other times as the Committee may
prescribe (the "Valuation Date"), the Account of each Participant will be
credited (or charged) based upon the 



 

21

<PAGE>

investment gain (or loss) that the Participant would have realized with respect
to his or her Account since the immediately preceding Valuation Date had the
Account been invested in accordance with the terms of the Plan and where
applicable, the Participant's election. Subject to the special rules set forth
in Article V with respect to Reserve Account A, Reserve Account B, the Incentive
Stock Unit Account, the Deferred Stock Unit Account, the Base Stock Unit Account
and the Prior Plan WPS Stock Unit Account, the credit (or charge) shall be the
sum, separately calculated for each of the Investment Options, of the product
obtained by multiplying (i) the portion (if any) of the Participant's Account as
of the immediately prior Valuation Date that is deemed to have been invested in
each Investment Option, and (ii) the rate of return experienced by that
Investment Option since the immediately preceding Valuation Date. The Committee,
in its discretion, may prescribe alternate rules for the valuation of
Participant Accounts, including, without limitation, the application of unit
accounting principles.

    (f)

Reallocation of Account. Subject to Section 5.05(d), and in accordance with
rules prescribed by the Committee (which may include limitations on the timing
or frequency of reallocation transactions initiated by some or all
Participants), each Participant may elect to reallocate his or her Account
(other than the portion deemed to be invested in Reserve Account A, Pre-July 1,
2001 Reserve Account B, the Prior Plan WPS Stock Unit Account, the Incentive
Stock Unit Account and the Deferred Stock Unit Account) among the Available
Investment Options. When selecting more than one Investment Option, the
Participant shall designate, in whole multiples of 1% or such other percentage
determined by the Committee, the percentage of his or her Account (other than
the portion that is deemed to be invested in Reserve Account A , the Incentive
Stock Unit Account or the Deferred Stock Unit Account) that is deemed to be
invested in each Available Investment Option after the investment reallocation
is given effect. Once effective, a Participant's reallocation shall remain in
effect unless and until modified by a subsequent election that becomes effective
in accordance with the rules prescribed by the Committee. Other than a
reallocation of a Participant's Account pursuant to a revised investment
election submitted by the Participant, the deemed investment allocation of a
Participant will not be adjusted to reflect differences in the relative
investment return realized by the various hypothetical Investment Options that
the Participant has designated.



 

22

<PAGE>

    Section

6.02. Accounts are For Record Keeping Purposes Only.



    Plan Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of a Participating Employer to fund such benefits. In any event, a
Participating Employer may, in its discretion, set aside assets equal to part or
all of such account balances and invest such assets in Company stock, life
insurance or any other investment deemed appropriate. Any such assets, including
WPS Resources Stock and any other assets held under the Trust, shall be and
remain the sole property of the Company and except to the extent that the Trust
authorizes a Participant to direct the trustee with respect to the voting of WPS
Resources Stock held in the Trust, a Participant shall have no proprietary
rights of any nature whatsoever with respect to such assets.

 

23

<PAGE>

 

ARTICLE VII.

DISTRIBUTION OF ACCOUNTS



     Section

7.01. Distribution Election.



    (a)

Election. A Participant, at the time he commences participation in the Plan,
shall make a distribution election with respect to his Account. The election
shall be in such form as the Committee may prescribe, and shall specify the
distribution commencement date, the distribution period, and the distribution
method applicable following the Participant's death. Any such election shall be
consistent with the following rules (or where the Participant fails to make a
selection, in accordance with the default rules set forth below):



> (i)
> 
> Distribution Commencement Date. Unless the Participant has selected a later
> commencement date (which in no event shall be later than the first
> distribution period following the Participant's attainment of age 72),
> distribution of a Participant's Accounts will commence within 60 days
> following the end of the calendar year in which the Participant terminates
> employment or service from all Participating Employers. For purposes of this
> Plan, an Eligible Employee who is disabled shall be deemed to have retired or
> terminated at the conclusion of benefits under all disability income plans
> sponsored by a Participating Employer or to which a Participating Employer
> contributes, unless otherwise determined by the Committee. Further, an
> Eligible Employee who ceases employment with a Participating Employer in
> connection with an early retirement (reduction in force) program sponsored by
> the Participating Employer shall, if a participant in the Wisconsin Public
> Service Administrative Employees Retirement Plan, be deemed to have retired
> upon commencement of retirement benefits under such plan.
> 
> 
> 
>  
> 
> 24

<PAGE>

> (ii)
> 
> Distribution Period. Distributions will be made in 1 to 15 annual
> installments, as elected by the Participant.
> 
> 
> 
> (iii)
> 
> Distribution of Remaining Account Following Participant's Death. In the event
> of the Participant's death, the Participant's remaining undistributed interest
> will be distributed to the Participant's Beneficiary in accordance with the
> distribution election (single sum payment or installments) elected by the
> Participant. If the Participant had elected a single sum, the payment shall be
> made on or about March 1 following the calendar year in which occurs the
> Participant's death. If the Participant had elected an installment
> distribution, (A) any installments previously commenced to the Participant
> shall continue to the Beneficiary and (B) if installment distributions had not
> commenced as of the date of the Participant's death, payments over the
> installment period elected by the Participant shall commence to the
> Beneficiary on or about March 1 following the calendar year in which occurs
> the Participant's death.

    (b)

Effectiveness of Election. A distribution election shall be deemed made only
when it is received and accepted as complete by the Committee, and shall remain
in effect until modified by the Participant in accordance with Section 7.02
below or otherwise revoked in accordance with Plan rules.



     Section

7.02. Modified Distribution Election.



    A Participant may from time to time modify his distribution election by
filing a revised distribution election, properly completed and signed, with the
Committee. However, a revised distribution election will be given effect only if
the Participant remains employed by a Participating Employer for twelve (12)
consecutive months following the date that the revised election is received and
accepted as complete by the Committee.

 

25

<PAGE>

     Section

7.03. Calculation of Annual Distribution Amount.



    (a)

Pre-2001 Retirees. For any Participant who retired or terminated employment or
service prior to January 1, 2001, distribution of the Participant's Account will
be calculated and made under the distribution provisions of the Plan applicable
to the Participant on the date of the Participant's retirement or termination of
employment or service.



    (b)

Post-2000 Retirees. For a Participant who retires or terminates employment or
service after December 31, 2000, the annual distribution amount, unless the
Committee specifies a different or alternate method, shall be calculated as
follows:



> (i)
> 
> The annual distribution amount for the Participant's Account, other than the
> portion of the Account that is deemed to be invested in the Stock Unit
> Accounts (the "Distributable Account"), shall be determined by dividing (A)
> the aggregate balance in the Distributable Account as of January 1 of the year
> for which the distribution is being made, by (B) the number of installment
> payments remaining to be made under the distribution period selected by the
> Participant. Distributions shall be made in cash. The amount of any
> distribution under this Paragraph (i) will be charged pro-rata against the
> Participant's interest in each Investment Option comprising the Distributable
> Account. Notwithstanding the foregoing, the last installment payment of the
> Distributable Account shall be adjusted to take into account deemed investment
> gains or losses for the period between the January 1 valuation date and the
> date of actual payment according to such methods and procedures adopted by the
> Committee.
> 
> 
> 
> (ii)
> 
> The annual distribution amount for each of the Stock Unit Accounts shall be
> determined on a share basis by dividing (A) the number of WPS Resources Stock
> Units credited to 
> 
> 
> 
>  
> 
> 26
> 
> <PAGE>
> 
> the relevant Stock Unit Account as of January 1 of the year for which the
> distribution is being made (subject to subsequent adjustment under
> Section 8.01), by (B) the number of installment payments remaining to be made
> under the distribution period selected by the Participant. The Participant
> will receive shares of WPS Resources Stock equal to the annual distribution
> amount, subject only to the distribution of cash in lieu of any fractional WPS
> Resources Stock Unit. The cash payment for any fractional WPS Resources Stock
> Unit shall be determined based upon the closing price of a share of WPS
> Resources Stock on January 21 of the year in which the distribution is being
> made, as such share price is reported in the Wall Street Journal's New York
> Stock Exchange Composite Transactions listing. If January 21 falls on a
> Saturday, Sunday or holiday, the calculation of the cash portion of the
> distribution will be made based upon the closing price as reported for the
> immediately preceding business day.

     Section

7.04. Time of Distribution.



    Subject to the provisions of Sections 8.01 and 9.02, each distribution of
WPS Resources Stock made to a Participant (or Beneficiary) shall be distributed
on January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
immediately following business day). For distribution and tax reporting
purposes, the value of WPS Resources Stock distributed shall equal the number of
shares distributed multiplied by the closing price of WPS Resources Stock on
January 21 (or if January 21 falls on a Saturday, Sunday or holiday, the
immediately preceding business day) of the year in which the distribution is
being made as reported in the Wall Street Journal's New York Stock Exchange
Composite Transaction listing. The cash portion of any distribution will be made
no later than March 1 of the year for which the distribution is being made.

 

27

<PAGE>

    Section

7.05. Other Distribution Rules.



    (a)

Limit on Shares. Subject to adjustment as provided in subsection (c) below, the
total number of authorized but previously unissued shares of WPS Resources Stock
which may be distributed to Participants or Beneficiaries pursuant to the Plan
shall be two hundred fifty thousand (250,000), which number shall not be reduced
by or as a result of (i) any cash distributions pursuant to the Plan or (ii) the
distribution to Participants or Beneficiaries pursuant to the Plan of any
outstanding shares of WPS Resources Stock purchased by or on behalf of the
Trust.



    (b)

Tax Withholding. The amount actually distributed to the Participant will be
reduced by applicable income tax withholding (if any). Unless the Participant
has made a contrary election, income tax on the entire annual distribution
amount will be withheld from the cash portion of the distribution, and WPS
Resources Stock will be used to satisfy withholding obligations only to the
extent that the cash portion of the distribution is insufficient for this
purpose.



    (c)

Single Sum Distribution at the Committee's Option.



> (i)

In the case of an Eligible Employee whose employment with a Participating
Employer is involuntarily terminated by the Participating Employer, or whose
employment with a Participating Employer is mutually terminated in accordance
with a separation agreement and release between the Participating Employer and
such Participant, the Committee may (but need not) direct that the Eligible
Employee's Account be distributed in the form of a single sum payment in lieu of
distribution over any installment distribution period that would otherwise
apply. If so directed by the Committee, the single sum distribution shall be
made in cash and/or shares of WPS Resources Stock (as determined in accordance
with Section 7.03) and shall be made at the time specified in Section 7.04.



 

28

<PAGE>

> (ii)

In the case of any other Participant or Beneficiary whose Account has a value of
$100,000 or less as of the valuation date that immediately precedes the date on
which distribution would first be made to the Participant or Beneficiary, the
Committee may (but need not) direct that the Participant's Account be
distributed in the form of a single sum payment in lieu of any installment
distribution period that would otherwise apply. If so directed by the Committee,
the single sum distribution shall be made in cash and/or shares of WPS Resources
Stock (as determined in accordance with Section 7.03) and shall be made at the
time specified in Section 7.04.



 

29

<PAGE>

> > > > > >  

ARTICLE VIII.

RULES WITH RESPECT TO WPS RESOURCES STOCK
AND WPS RESOURCES STOCK UNITS



    Section

8.01. Transactions Affecting WPS Resources Stock.



    In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of the Company or a Participating Employer affecting WPS Resources
Stock, the Committee may make appropriate equitable adjustments with respect to
the WPS Resources Stock Units (if any) credited to the Stock Unit Accounts of
each Participant, including without limitation, adjusting the date as of which
such units are valued and/or distributed, as the Committee determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.

    Section

8.02. No Shareholder Rights With Respect to WPS Resources Stock Units.



    Participants shall have no rights as a stockholder pertaining to WPS
Resources Stock Units credited to their Accounts. No WPS Resources Stock Unit
nor any right or interest of a Participant under the Plan in any WPS Resources
Stock Unit may be assigned, encumbered, or transferred, except by will or the
laws of descent and distribution. The rights of a Participant hereunder with
respect to any WPS Resources Stock Unit are exercisable during the Participant's
lifetime only by him or his guardian or legal representative.

 

30

<PAGE>

 

ARTICLE IX.

SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN 
CONTROL OF THE COMPANY



     Section

9.01. Definitions.



    For purposes of this Article VIII, the following terms shall have the
following respective meanings:

    (a)

An "Affiliate" of, or a person "affiliated" with, a specified person is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified and the
term "Associate" used to indicate a relationship with any person, means (i) any
corporation or organization (other than the registrant or a majority-owned
subsidiary of the registrant) of which such person is an officer or partner or
is, directly or indirectly, the beneficial owner of 10 percent or more of any
class of equity securities, (ii) any trust or other estate in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, and (iii) any relative or spouse of
such person, or any relative of such spouse, who has the same home as such
person or who is a director or officer of the registrant or any of its parents
or subsidiaries.



    (b)

A person shall be deemed to be the "Beneficial Owner" of any securities:



> (i)
> 
> which such Person or any of such Person's Affiliates or Associates has the
> right to acquire (whether such right is exercisable immediately or only after
> the passage of time) pursuant to any agreement, arrangement, or
> under-standing, or upon the exercise of conversion rights, exchange rights, or
> other rights, warrants or options, or otherwise; provided, however, that a
> Person shall not be deemed the Beneficial Owner of, or to beneficially own,
> (A) securities tendered pursuant to a tender or exchange offer made by or on
> behalf of such Person or any of such Person's Affiliates or Associates until
> such tendered securities are accepted for purchase or (B) securities issuable
> upon exercise of Rights 
> 
> 
> 
>  
> 
> 31
> 
> <PAGE>
> 
> pursuant to the terms of the Company's Rights Agreement with Firstar Trust
> Company (now US Bank), dated as of December 12, 1996, as amended from time to
> time (or any successor to such Rights Agreement) at any time before the
> issuance of such securities;
> 
> (ii)
> 
> which such Person or any of such Person's Affiliates or Associates, directly
> or indirectly, has the right to vote or dispose of or has "beneficial
> ownership" of (as determined pursuant to Rule 13d-3 of the General Rules and
> Regulations under the Act), including pursuant to any agreement, arrangement
> or understanding; provided, however, that a Person shall not be deemed the
> Beneficial Owner of, or to beneficially own, any security under this
> subparagraph (ii) as a result of an agreement, arrangement or understanding to
> vote such security if the agreement, arrangement or understanding: (A) arises
> solely from a revocable proxy or consent given to such Person in response to a
> public proxy or consent solicitation made pursuant to, and in accordance with,
> the applicable rules and regulations under the Act and (B) is not also then
> reportable on a Schedule 13D under the Act (or any comparable or successor
> report); or
> 
> 
> 
> (iii)
> 
> which are beneficially owned, directly or indirectly, by any other Person with
> which such Person or any of such Person's Affiliates or Associates has any
> agreement, arrangement or understanding for the purpose of acquiring, holding,
> voting (except pursuant to a revocable proxy as described in Paragraph (ii)
> above) or disposing of any voting securities of the Company.
> 
> 
> 
>  
> 
> 32
> 
> <PAGE>

    (c)

A "Change in Control" shall be deemed to have occurred if:



> (i)
> 
> any Person (other than any employee benefit plan of the Company or of any
> subsidiary of the Company, any Person organized, appointed or established
> pursuant to the terms of any such benefit plan or any trustee, administrator
> or fiduciary of such a plan) is or becomes the Beneficial Owner of securities
> of the Company representing at least 30% of the combined voting power of the
> Company's then outstanding securities;
> 
> 
> 
> (ii)
> 
> one-half or more of the members of the Board are not Continuing Directors;
> 
> 
> 
> (iii)
> 
> there shall be consummated any merger, consolidation, or reorganization of the
> Company with any other corporation as a result of which less than 50% of the
> outstanding voting securities of the surviving or resulting entity are owned
> by the former shareholders of the Company other than a shareholder who is an
> Affiliate or Associate of any party to such consolidation or merger;
> 
> 
> 
> (iv)
> 
> there shall be consummated any merger of the Company or share exchange
> involving the Company in which the Company is not the continuing or surviving
> corporation other than a merger of the Company in which each of the holders of
> the Company's Common Stock immediately prior to the merger have the same
> proportionate ownership of common stock of the surviving corporation
> immediately after the merger;
> 
> 
> 
> (v)
> 
> there shall be consummated any sale, lease, exchange or other transfer (in one
> transaction or a series of related 
> 
> 
> 
>  
> 
> 33

<PAGE>

> transactions) of all, or substantially all, of the assets of the Company to a
> Person which is not a wholly owned subsidiary of the Company; or
> 
> (vi)
> 
> the shareholders of the Company approve any plan or proposal for the
> liquidation or dissolution of the Company.

    (d)

"Continuing Directors" means (i) any member of the Board of Directors of the
Company who was a member of such Board on May 1, 1997, (ii) any successor of a
Continuing Director who is recommended to succeed a Continuing Director by a
majority of the Continuing Directors then on such Board, and (iii) additional
directors elected by a majority of the Continuing Directors then on such Board.



    (e)

"Person" means any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.



    Section

9.02. Amendments in Connection with a Change in Control.



    (a)

Board Authority to Amend or Terminate Plan. Prior to the occurrence of a Change
in Control, the Board may exercise its authority under Section 10.06, including,
to the extent deemed necessary or desirable by the Board in anticipation of a
Change in Control, any of the following actions:



> (i)
> 
> The Board may amend the Plan to eliminate WPS Resources Stock Units and cause
> the value of such units as of the Amendment Date (such value to be determined
> under Section 5.05(c)) to be reallocated to Reserve Account B. The term
> "Amendment Date" means the date on which an amendment to the Plan is validly
> adopted or the date on which the amendment is or purports to be effective,
> whichever is later.
> 
> 
> 
>  
> 
> 34

<PAGE>

> (ii)
> 
> The Board may terminate the Plan and require that all benefits accrued to the
> date of termination (or such later date as the Board specifies) be distributed
> to Participants (or Beneficiaries), in a single sum regardless of a
> Participant's prior election as to the form and timing of benefit payments.

    (b)

Automatic Amendments. Unless terminated by the Board pursuant to
subsection (a)(ii), the Plan shall automatically be amended upon a Change in
Control to provide that:



> (i)
> 
> the rate of interest equivalent to be credited with respect to Reserve Account
> A for each month following the Change in Control shall be the greater of (A)
> the rate of interest equivalent otherwise applicable with respect to Reserve
> Account A if such amount were calculated based upon the consolidated return on
> common shareholders equity of the Company (including for this purpose any
> successor corporation that is the survivor of a merger with the Company or any
> successor to that corporation) and all subsidiaries, and (B) a rate equal to
> two (2) percentage points above the prime lending rate at US Bank Milwaukee,
> Milwaukee, Wisconsin (or any successor thereto) as of the last business day of
> that month; and
> 
> 
> 
> (ii)
> 
> the rate of interest equivalent to be credited with respect to Reserve Account
> B for each month following the Change in Control shall be the greater of (A)
> the rate of interest equivalent otherwise applicable with respect to Reserve
> Account B if such amount were calculated based upon the consolidated return on
> common shareholders equity of the Company (including for this purpose any
> successor 
> 
> 
> 
>  
> 
> 35
> 
> <PAGE>
> 
> corporation that is the survivor of a merger with the Company or any successor
> to that corporation) and all subsidiaries, and (B) a rate equal to two (2)
> percentage points above the prime lending rate at US Bank Milwaukee,
> Milwaukee, Wisconsin (or any successor thereto) as of the last business day of
> that month. The minimum rate of interest equivalent under clause (B) shall
> cease to apply on the third anniversary of the Change in Control in the event
> that the Participant is actively employed by the Company (or any subsidiary or
> affiliate of the Company) on such date.

    (c)

Prohibition on Certain Amendments. Notwithstanding the foregoing, on or after
the effective date of a Change in Control, the Board or Company may not, without
the written consent of the affected Participant (or in the case of a deceased
Participant, the Participant's Beneficiary) amend the Plan or take an action to
terminate the Plan that would:



> (i)
> 
> Result in a decrease in the number of, or a change in the type of, Available
> Investment Options that were made available under the Plan immediately prior
> to the Change of Control; or
> 
> 
> 
> (ii)
> 
> Cause the Accounts to be valued under Section 6.01(e) less frequently than
> quarterly; or
> 
> 
> 
> (iii)
> 
> Impair or otherwise limit a Participant's rights to reallocate his Accounts
> under Section 6.01(f) as in effect on the date immediately prior to the Change
> in Control; or
> 
> 
> 
> (iv)
> 
> Decrease the interest rate credited under Reserve Account A or Reserve Account
> B as determined pursuant to subsection (b) above, except as specifically
> provided therein; or
> 
> 
> 
>  
> 
> 36
> 
> <PAGE>
> 
> (v)
> 
> Eliminate the distribution options made available under Section 7.02 or
> otherwise terminate any distribution elections then in effect.

    Section

9.03. Maximum Payment Limitation.



    (a)

Limit on Payments. Except as provided in subsection (b) below, if any portion of
the payments or benefits described in this Plan or under any other agreement
with or plan of the Company (in the aggregate, "Total Payments"), would
constitute an "excess parachute payment", then the Total Payments to be made to
the Participant shall be reduced such that the value of the aggregate Total
Payments that the Participant is entitled to receive shall be one dollar ($1)
less than the maximum amount which the Participant may receive without becoming
subject to the tax imposed by Section 4999 of the Code or which the Company may
pay without loss of deduction under Section 280G(a) of the Code; provided that
this Section shall not apply in the case of a Participant who has in effect a
valid employment contract providing that the Total Payments to the Participant
shall be determined without regard to the maximum amount allowable under Section
280G of the Code. The terms "excess parachute payment" and "parachute payment"
shall have the meanings assigned to them in Section 280G of the Code, and such
"parachute payments" shall be valued as provided therein. Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code. Within forty (40)
days following delivery of notice by the Company to the Participant of its
belief that there is a payment or benefit due the Participant which will result
in an excess parachute payment as defined in Section 280G of the Code, the
Participant and the Company, at the Company's expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel selected by
the Company's independent auditors and acceptable to the Participant in his sole
discretion (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments and (C) the amount and present value of any excess
parachute payments determined without regard to the limitations of this Section.
As used in this Section, the term "Base Period Income" means an amount equal to
the Participant's "annualized includible compensation for the base period" as
defined in Section 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company's independent auditors in 



 

37

<PAGE>

accordance with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Participant. Such opinion shall be addressed to the Company
and the Participant and shall be binding upon the Company and the Participant.
If such opinion determines that there would be an excess parachute payment, the
payments hereunder that are includible in Total Payments or any other payment or
benefit determined by such counsel to be includible in Total Payments shall be
reduced or eliminated as specified by the Participant in writing delivered to
the Company within thirty days of his receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company's expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code (or any successor provisions) are repealed without succession, then
this Section shall be of no further force or effect.

    (b)

Employment Contract Governs. The provisions of subsection (a) above shall not
apply to a Participant whose employment is governed by an employment contract
that provides for Total Payments in excess of the limitation described in
subsection (a) above.



     Section

9.04. Resolution of Disputes.



    If, after a Change in Control, (a) a dispute arises with respect to the
enforcement of the Participant's rights under the Plan, or (b) any legal
proceeding shall be brought to enforce or interpret any provision contained in
the Plan or to recover damages for breach of the Plan, in either case so long as
the Participant is not acting in bad faith or otherwise pursuing a course of
action that a reasonable person would determine to be frivolous, the Participant
shall recover from the Company any reasonable attorneys' fees and necessary
costs and disbursements incurred as a result of such dispute or legal proceeding
("Expenses"), and prejudgment interest on any money judgment obtained by the
Participant calculated at the rate of interest announced by US Bank Milwaukee,
Milwaukee, Wisconsin (or any successor thereto), from time to time as 

 

38

<PAGE>

its prime or base lending rate from the date that payments to the Participant
should have been made under this Plan. Within ten (10) days after the
Participant's written request therefor, the Company shall pay to the
Participant, or such other person or entity as the Participant may designate in
writing to the Company, the Participant's Expenses in advance of the final
disposition or conclusion of any such dispute or legal proceeding. In the case
of a deceased Participant, this Section shall apply with respect to the
Participant's Beneficiary or estate.

 

39

<PAGE>

 

ARTICLE X.

GENERAL PROVISIONS



    Section

10.01. Administration.



    The Committee shall administer and interpret the Plan and supervise
preparation of Participant elections, forms, and any amendments thereto. To the
extent necessary to comply with applicable conditions of Rule 16b-3, the
Committee shall consist of not less than two members of the Board, each of whom
is also a director of the Company and qualifies as a "non-employee director" for
purposes of Rule 16b-3. If at any time the Committee shall not be in existence
or not be composed of members of the Board who qualify as "non-employee
directors", then all determinations affecting Participants who are subject to
Section 16 of the Exchange Act shall be made by the full Board, and all
determinations affecting other Participants shall be made by the Board or an
officer of the Board. The Committee may, in its discretion, delegate any or all
of its authority and responsibility; provided that the Committee shall not
delegate authority and responsibility with respect to non-ministerial functions
that relate to the participation by Participants who are subject to Section 16
of the Exchange Act at the time any such delegated authority or responsibility
is exercised. To the extent of any such delegation, any references herein to the
Committee shall be deemed references to such delegee. Interpretation of the Plan
shall be within the sole discretion of the Committee and shall be final and
binding upon each Participant and Beneficiary. The Committee may adopt and
modify rules and regulations relating to the Plan as it deems necessary or
advisable for the administration of the Plan. If any delegee of the Committee
shall also be a Participant or Beneficiary, any determinations affecting the
delegee's participation in the Plan shall be made by the Committee.

    Section

10.02. Restrictions to Comply with Applicable Law.



    (a)

General Restrictions. Notwithstanding any other provision of the Plan, the
Company shall have no liability to deliver any shares of WPS Resources Stock
under the Plan or make any payment unless such delivery or payment would comply
with all applicable laws and the applicable requirements of any securities
exchange or similar entity. In addition, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act. The Committee shall administer the Plan so that transactions under
the Plan will be exempt from Section 16 of the Exchange Act, and shall have the
right to restrict any 



 

40

<PAGE>

transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption to be met.

    (b)

Restriction on Transfer. Shares of WPS Resources Stock issued under the Plan may
not be sold or otherwise disposed of except (i) pursuant to an effective
registration statement under the Act, or in a transaction which, in the opinion
of counsel for the Company, is exempt from registration under the Act; and (ii)
in compliance with state securities laws. Further, as a condition to issuance of
shares of WPS Resources Stock under the Plan, the Participant, his Beneficiary
or his heirs, legatees or legal representatives, as the case may be, shall
execute and deliver to the Company a restrictive stock transfer agreement in
such form, and subject to such terms and conditions, as shall be reasonably
determined or approved by the Committee, which agreement, among other things,
may impose certain restrictions on the sale or other disposition of any shares
of stock acquired under the Plan. The Committee may waive the foregoing
restrictions, in whole or in part, in any particular case or cases or may
terminate such restrictions whenever the Committee determines that such
restrictions afford no substantial benefit to the Company.



    (c)

Additional Restrictions; Legends. All shares of WPS Resources Stock delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the Plan and any
applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any certificates to make appropriate references
to such restrictions.



    Section

10.03. Claims Procedures.



    (a)

If a Participant, or Beneficiary (the "claimant") believes that he is entitled
to a benefit under the Plan that is not provided, the claimant or his legal
representative shall file a written claim for such benefit with the Committee.
The Committee shall review the claim within 90 days following the date of
receipt of the claim; provided that the Committee may determine that an
additional 90-day extension is necessary due to circumstances beyond the
Committee's control, in which event the Committee shall notify the claimant
prior to the end of the initial period that an extension is needed, the reason
therefor and the date by which the Committee expects to render a decision. If
the claimant's claim is denied in whole or part, the Committee 



 

41

<PAGE>

shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan's review procedures (as set forth in subsection (b)) and the time
limits applicable to such procedures, including a statement of the claimant's
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.

    (b)

The claimant has the right to appeal the Committee's decision by filing a
written appeal to the Committee within 60 days after claimant's receipt of the
decision or deemed denial. The claimant will have the opportunity, upon request
and free of charge, to have reasonable access to and copies of all documents,
records and other information relevant to the claimant's appeal. The claimant
may submit written comments, documents, records and other information relating
to his claim with the appeal. The Committee will review all comments, documents,
records and other information submitted by the claimant relating to the claim,
regardless of whether such information was submitted or considered in the
initial claim determination. The Committee shall make a determination on the
appeal within 60 days after receiving the claimant's written appeal; provided
that the Committee may determine that an additional 60-day extension is
necessary due to circumstances beyond the Committee's control, in which event
the Committee shall notify the claimant prior to the end of the initial period
that an extension is needed, the reason therefor and the date by which the
Committee expects to render a decision. If the claimant's appeal is denied in
whole or part, the Committee shall provide written notice to the claimant of
such denial. The written notice shall include the specific reason(s) for the
denial; reference to specific Plan provisions upon which the denial is based; a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant's claim; and a statement of the claimant's
right to bring a civil action under section 502(a) of ERISA.



 

42

<PAGE>

    Section

10.04. Participant Rights Unsecured.



    (a)

Unsecured Claim. The right of a Participant or his Beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant
nor any Beneficiary shall have any rights in or against any amount credited to
his Account or any other specific assets of a Participating Employer. The right
of a Participant or Beneficiary to the payment of benefits under this Plan shall
not be assigned, encumbered, or transferred, except by will or the laws of
descent and distribution. The rights of a Participant hereunder are exercisable
during the Participant's lifetime only by him or his guardian or legal
representative.



    (b)

Contractual Obligation. The Company may authorize the creation of a trust or
other arrangements to assist it in meeting the obligations created under the
Plan. However, any liability to any person with respect to the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No obligation of a Participating Employer shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.



    Section

10.05. Income Tax Withholding.



    No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes, the Participant
shall pay or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount.

    Section

10.06. Amendment or Termination of Plan.



    There shall be no time limit on the duration of the Plan. Except as
otherwise limited pursuant to Section 9.02, the Board (or where specified
herein, the Committee) may at any time amend or terminate the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) Deferrals to be made on or after the amendment or
termination date; provided, however, that no amendment or termination may reduce
or eliminate 

 

43

<PAGE>

any Account balance accrued to the date of such amendment or termination (except
as such Account balance may be reduced as a result of investment losses
allocable to such Account).

    Section

10.07. Administrative Expenses.



    Costs of establishing and administering the Plan will be paid by the
Participating Employers.

    Section

10.08. Effect on Other Employee Benefit Plans.



    Deferrals credited to a Participant's Account under this Plan shall not be
considered "compensation" for the purpose of computing benefits under any
qualified retirement plan maintained by a Participating Employer, but shall be
considered compensation for welfare benefit plans, such as life and disability
insurance programs sponsored by a Participating Employer, unless otherwise
specifically provided by the terms of such plan.

    Section

10.09. Successors and Assigns.



    This Plan shall be binding upon and inure to the benefit of the
Participating Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.

    Section

10.10. Right of Offset.



    The Company shall have the right to offset from the benefits payable
hereunder any amount that the Participant owes to the Company, or a subsidiary
or affiliate of the Company. The Company may effectuate the offset without the
consent of the Participant (or the Participant's spouse or Beneficiary, in the
event of the Participant's death).

 

44

<PAGE>